         Case 1:19-cv-02194-LAP Document 57 Filed 01/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI,

                      Plaintiff,
                                              No. 19 Civ. 2194 (LAP)
               -against-
                                                        ORDER
MICHAEL DANIELS, and MANGO
CONCEPT LLC,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    Plaintiff’s counsel shall inform the Court by letter no

later than January 21, 2021 what evidence and witnesses she

intends to offer at the inquest.

SO ORDERED.

Dated:       New York, New York
             January 7, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                      1
